Citation Nr: 0805721	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-28 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids, rectal 
bleeding.

3.  Entitlement to service connection for a right renal 
nodule.

4.  Entitlement to service connection for fatigue as an 
undiagnosed illness.  

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

6.  Entitlement to service connection for shortness of breath 
as an undiagnosed illness.

7.  Entitlement to service connection for muscle twitching as 
an undiagnosed illness.

8.  Entitlement to a compensable rating for service-connected 
bilateral epididymitis.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied service connection for hypertension; 
hemorrhoids with rectal bleeding; a right renal nodule, 
fatigue as an undiagnosed illness; GERD; shortness of breath 
as an undiagnosed illness; and muscle twitching as an 
undiagnosed illness.

This matter also arises from a November 2004 rating decision 
that continued a zero percent (noncompensable) evaluation for 
service-connected bilateral epididymitis.

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.

The issues of entitlement to service connection for GERD, 
hemorrhoids with rectal bleeding, shortness of breath as an 
undiagnosed illness, muscle twitching as an undiagnosed 
illness, and hypertension; and the issue of entitlement to a 
compensable rating for bilateral epididymitis are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  At the veteran's hearing in June 2007, he withdrew his 
appeal for service connection for a right renal nodule.

2.  The competent and probative evidence of record does not 
show that the veteran has an undiagnosed illness manifested 
by fatigue.  The veteran's fatigue has been attributed to 
sleep disturbance or depression for which the veteran is 
service-connected.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran on the issue of entitlement to service connection 
for a right renal nodule have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria necessary to establish service connection 
for fatigue due to undiagnosed illness have not been met. 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(a) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and March 2006; 
and a rating decision in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for fatigue as due to an 
undiagnosed illness, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in September 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
opinion in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Right renal nodule

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 C.F.R. § 20.202 (2007).  
Appeal withdrawals must be in writing, except for appeals 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2007).  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2007).  At his personal 
hearing in June 2007, the veteran withdrew his appeal as to 
the issue of entitlement to service connection for a right 
renal nodule.  There remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to the 
issue of entitlement to service connection for a right renal 
nodule, and it is hereby dismissed.

Fatigue

The veteran is seeking service connection for fatigue, 
claimed as a result of unknown environmental conditions to 
which he was exposed during his service in the Southwest Asia 
Theater of operations (Operation Desert Storm/Desert Shield).  
His service separation form shows a period of service from 
September 1993 to November 1995.  He received the Southwest 
Asia Service Medal with bronze star and the Kuwait Liberation 
Medal for service in theater in the Gulf War from September 
1, 1990 to October 31, 1990, where he was assigned to a 
Battalion Aid Station.  Thus, the veteran is a Persian Gulf 
War veteran, having served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  Accordingly, the provisions 
pertaining to Persian Gulf veterans are applicable to this 
case.

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during a specific presumption period.  38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2007).  A 
qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in 38 C.F.R. § 3.317(a)(2)(ii) 
for a medically unexplained chronic multi symptom illness; or 
(C) any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 C.F.R. § 1117(d) warrants a 
presumption of service- connection.  38 C.F.R. § 
3.317(a)(2)(i).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions is 
nevertheless warranted.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Upon examination of the record, the Board finds that service 
connection for fatigue due to an undiagnosed illness under 
the provisions of 38 C.F.R. § 3.317 cannot be granted.

Initially, the Board notes that the VA examiner at a Persian 
Gulf registry examination in December 2004, provided an 
opinion that "any illness, disease, condition, or symptoms 
(diagnosed or undiagnosed, present or future) which is 
recognized in any patient who service in the Persian Gulf 
region during the specified time, 'may possibly' be related 
to exposure to an unknown toxic waste or other environmental 
hazard that occurred during such service."  The Board 
concludes that this opinion is too speculative in nature to 
establish causation of the claimed disability.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Accordingly, the Board 
finds that this opinion is not competent medical evidence 
that shows that it is at least as likely as not that there is 
a nexus between the appellant's current fatigue and service 
in the Gulf War.  

Service medical records show that in a report of medical 
history in September 1992 and in April 1994, the veteran 
stated that he was in good health and taking no medication.  
He denied having or having had frequent trouble sleeping.  On 
examination in September 1992, he was clinically evaluated as 
normal and the examiner noted no significant ongoing medical 
problems.  

At a VA examination in June 2005, the veteran complained of 
chronic fatigue over the past nine years.  He had never been 
diagnosed with anemia or heart disease.  The examiner 
diagnosed chronic fatigue which may be secondary to sleep 
disturbance or may be secondary to depression.  

VA mental health records indicate that the veteran suffered 
sleep disturbance and lack of motivation related to his 
depression.  He had difficulty to function at work due to 
pain, tiredness, and poor interest.  He struggled with his 
sleep and mood.  

The veteran testified at a personal hearing in June 2007 that 
his fatigue and other symptoms began shortly after his 
arrival in Kuwait.  It was hard for him to walk from the 
building to his car as he had no energy and felt fatigued.  

The VA medical records show that the veteran's depression 
caused significant sleep disturbance, which caused him to 
have no energy or motivation.  The evidence indicates that 
the veteran's complaints of fatigue are related to a 
diagnosed condition.  His service-connected depression is 
evaluated as 50 percent disabling based on symptoms such as 
sleep disturbance and lack of energy.  

With regard to the disability claimed, the Board has 
carefully considered the veteran's statements, and does not 
doubt his sincerity.  The veteran is certainly competent, as 
a layman, to report that as to which he has personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  In 
addition, the record shows that the veteran has worked as a 
medical corpsman, technician, or assistant.  Although the 
veteran contends that he has fatigue as a medically 
unexplained chronic multisymptom illness, he is not competent 
to offer his medical opinion as to cause or etiology of the 
claimed disability, because there is no evidence of record 
that the veteran has specialized medical knowledge as to 
diagnosing medical conditions.  Routen v. Brown, 10 Vet. App. 
183 (1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements are not 
competent medical evidence as to a causal relationship 
between fatigue as to due to an undiagnosed illness due to 
service in the Southwest Asia theater of operations.

Presumptive service connection for an undiagnosed illness due 
to service in the Persian Gulf is therefore not warranted for 
fatigue, as it has been attributed to known diagnosis of 
depression.  38 C.F.R. § 3.317.  Moreover, consideration of 
direct service connection for depression is not warranted as 
the veteran is already service-connected for depression, 
which is shown to be the cause of the fatigue for which 
service connection has been claimed as an undiagnosed 
illness.

The Board find that the preponderance of the evidence is 
against the veteran's claim.  Accordingly, the claim for 
service connection for fatigue as due to an undiagnosed 
illness must be denied.


ORDER

The claim of entitlement to service connection for a right 
renal nodule is dismissed.

Entitlement to service connection for fatigue due to an 
undiagnosed illness due to service in the Persian Gulf is 
denied.



REMAND

The veteran seeks service connection for hypertension on a 
direct basis or as secondary to his service-connected kidney 
disease.  A medical opinion of record found no link between 
the veteran's hypertension and his military service.  
However, there is no medical opinion as to whether his 
hypertension is secondary to his kidney disease to include 
aggravation.  Service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  In 
addition, service connection shall be granted on a secondary 
basis where it is demonstrated that a service-connected 
disorder has aggravated a nonservice-connected disability, 
but in such a case the veteran may be compensated only for 
the degree of additional disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Accordingly, further 
development for a medical opinion is necessary.  

The veteran seeks service connection for GERD.  At his June 
2007 hearing, he testified that his doctor had told him that 
his GERD was more than likely due to medications or to the 
diet that he ate while out in the field.  He was to have an 
examination in July for further exploration of his esophagus.  
He was on medication and a diet.  The recent VA treatment 
records should be obtained and a medical examination and 
opinion provided prior to appellate review.  38 C.F.R. 
§ 3.159(c)(4) (2007).  

The veteran also seeks service connection for hemorrhoids 
with rectal bleeding.  At a VA examination in June 1995 the 
medical examiner noted that the veteran was seen in 1992 with 
an external tag noted which would indicate a prior 
hemorrhoid.  No hemorrhoids were found on direct rectal 
examination.  There was red blood noted on examination 
through a digital rectal examination.  On an external rectal 
examination in June 1995, small external skin tags were 
revealed and external hemorrhoids were diagnosed.  Although 
the examiner opined that the rectal bleeding in service could 
not be attributed without speculation to the hemorrhoids, an 
opinion was not provided as to whether there was a link 
between the current diagnosed hemorrhoids and the external 
tag shown in service.  An additional medical opinion is 
needed prior to appellate review.

The veteran is service connected for bilateral epididymitis 
and seeks a compensable rating.  The veteran underwent 
surgery in service for exploration of his scrotum and 
bilateral orchiopexy.  At a VA examination in November 2004 
the veteran reported taking periodic antibiotic therapy for 
acute episodes of epididymitis.  The testes were down with no 
masses and there was no evidence of any epididymal 
tenderness.  The impression was bilateral epididymitis.  The 
RO continued a noncompensable rating by analogy under 
diagnostic codes 7599-7523, which is for evaluation of 
complete atrophy of testis.  The veteran testified in June 
2007 that he had pain, swelling, and nodules of his testes.  
He further contends that there is atrophy of both testes 
which warrants a compensable evaluation.  Therefore, he 
should be afforded a VA examination to determine the current 
nature and severity of his service-connected bilateral 
epididymitis.  38 C.F.R. § 3.159(c)(4) (2007); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  In 
addition, as the evidence suggests that the veteran has 
recurrent epididymitis, consideration should be given to 
whether the veteran has chronic epididymitis and evaluating 
this disability by analogy under diagnostic code 7525 which 
is for evaluation of chronic epididymo-orchitis.  

The veteran is claiming muscle twitching and shortness of 
breath due to an undiagnosed illness.  At a June 2005 VA 
examination, the veteran complained of intermittent air 
hunger, twitching of various muscles, and an associated 
myalgia.  The examiner diagnosed air hunger with no 
identifiable disease and muscle fasciculations with no 
identifiable disease.  Although the examiner did not provide 
a diagnosis to account for these complaints, he did not 
indicate if these are due to an undiagnosed illness.  
Accordingly, further development for an additional medical 
opinion is needed.  

As the case is being remanded, additional notice should be 
provided the veteran with regard to his claim for an 
increased rating for bilateral epididymitis in accordance 
with a recent decision in Vasquez-Flores v. Peake, NO. 05-
0355, (U.S. Vet. App. January 30, 2008).  In addition, the 
veteran should be provided compliant notice for his claims 
for service connection for hypertension, GERD, and 
hemorrhoids on a secondary basis as it does not appear that 
such notice has been provided.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran appropriate notice 
for an increased rating for bilateral 
epididymitis pursuant to the decision in 
Vasquez-Flores v. Peake, NO. 05-0355, 
(U.S. Vet. App. January 30, 2008); and 
notice for entitlement to service 
connection for hypertension, GERD, and 
hemorrhoids on a secondary basis to a 
service-connected disability or to 
medication for service-connected 
disorders.

2.  Request VA medical treatment records 
for GERD from June 2005 to the present.

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his GERD.  The claims folder 
must be made available to the examiner for 
review and the examiner should note that 
the folder was reviewed.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater probability) that the veteran's 
GERD is related to his stomach complaints 
in service or is secondary to or 
aggravated by the medications prescribed 
for his service-connected disorders.  

4.  Request that the medical provider who 
performed the examination in June 2005 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
diagnosed hemorrhoids are related to his 
complaints in service and the notation of 
an external tag or is secondary to or 
aggravated by his service connected 
disorders or the medications prescribed 
for his service-connected disorders.  The 
claims folder must be made available for 
review and the reviewer should note that 
the folder was reviewed.  The option of an 
additional examination is left to the 
medical provider.  If that examiner is not 
available, please have an appropriate 
medical examiner review the claims file 
and provide the requested opinion with the 
option for an additional examination if 
needed.  

5.  Request that the medical provider who 
performed the examination in June 2005 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the veteran's 
diagnosed air hunger with no identifiable 
disease and muscle fasciculations with no 
identifiable disease are signs or symptoms 
with no explicable medical causation, or 
whether they are due to the veteran's 
service.  The claims folder must be made 
available for review and the reviewer 
should note that the folder was reviewed.  
The option of an additional examination is 
left to the medical provider.  If he is 
not available, please have an appropriate 
medical examiner review the claims file 
and provide the requested opinion with the 
available option for an additional 
examination if needed.  

6.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder must be made available to the 
examiner for review and the examiner 
should note that the folder was reviewed.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertension is secondary to 
or aggravated by his service-connected 
kidney disease.  

7.  Schedule the veteran for a VA 
examination to determine the current 
severity of bilateral epididymitis.  The 
claims folder must be made available to 
the examiner for review and the examiner 
should note that the folder was reviewed.  
The examiner should report all current 
findings related to his service-connected 
bilateral epididymitis to include whether 
the testes are completely atrophied.  The 
examination should also include findings 
related to the surgical scars from the 
bilateral exploration of the scrotum in 
service.  The examiner should address 
whether the veteran suffers chronic 
epididymitis; and, if so, whether  the 
veteran require long-term drug therapy, 
one to two hospitalizations per year or 
intermittent intensive management.  

8.  Then, readjudicate the claims.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


